DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 4-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takase et al. (Takase) (Patent Number US 2017/0260887). 
	Regarding claims 1 and 10, Takase discloses an electric heating type support (1, 100) (Figures 1-2, and 5), (e.g. See Paragraphs [0052-0053]) comprising: a honeycomb structure (1, 2) comprising: a pillar shaped honeycomb structure (2) portion including: an outer peripheral wall (3); and porous partition walls (4) disposed on an inner side of the outer peripheral wall, the porous partition walls defining a plurality of cells (5), each of the cells penetrating from one end face to other end face to form a flow path (e.g. See Paragraphs [0052-0053]); a pair of electrode layers (9, e.g. the canning case 15, and the heat-insulation member 17 protecting the electrodes 9) covering the electrode layers, respectively, such that at least a part of each of the pair of electrode layers is exposed (e.g. See Paragraphs [0087-0089]); and a pair of metal terminals (11) provided on the pair of electrode layers (9), wherein each of the pair of electrode layers is composed of a metal-ceramic mixed member (e.g. See Paragraphs [0068]), and wherein a portion of each of the pair of electrode layers that is exposed from the protective layer is electrically connected to each of the pair of metal terminals (e.g. See Paragraphs [0053 and 0087-0089]). 
	Regarding claim 4, Takase further discloses wherein each of the pair of electrode layers comprises: a support portion on a surface side of the outer peripheral wall (3); and a protruding portion rising from the support portion, and wherein each of the pair of protective layers is provided such that at least a part of a surface of the protruding portion is exposed (e.g. See Paragraphs [0053 and 0087-0089]).
	Regarding claim 5, Takase further discloses wherein the support portion is formed of a plurality of linear portions radially extending from a central point directly below the protruding portion, along the surface of the outer peripheral wall (e.g. See Paragraphs [0053 and 0087-0089]).
	Regarding claim 7, Takase further discloses wherein each of the pair of electrode layers is divided into a plurality of regions (e.g. See Paragraphs [0053-0055 and 0068])
	Regarding claim 8, Takase further discloses wherein the portion of each of the pair of electrode layers (9) that is exposed from each of the pair of protective layers (17) is a portion to be joined to each of the metal terminals (11) (e.g. See Paragraphs [0053-0055 and 0068])
. 

Allowable Subject Matter
Claims 2-3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents:
	Noguchi et al. (Pat. No. 2013/0036719), Ishihara et al. (Pat. No. 8765068), Mori et al. (Pat. No. 2016/0281570), Takase et al. (Pub. No. 10280819), and Ishihara et al. (Pat. No. 2013/0224080), all discloses an exhaust gas purification for use with an internal combustion engine. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        April 10, 2021